Exhibit 10.2 August 22, 2016 VIA EMAIL ONLY (Kent.Workman@ccbcc.com) Mr. Kent Workman CCBCC OPERATIONS, LLC 4100 Coca-Cola Plaza Charlotte, NC 28211 Re: Distribution Agreement (the “Agreement”) dated March 26, 2015, as amended, between Monster Energy Company (“MEC”) and CCBCC Operations, LLC (“Distributor”). Any capitalized terms not otherwise defined herein shall have the same meaning given to such terms in the Agreement and all references to section numbers shall refer to the section numbers in the Agreement. Dear Mr. Workman: The purpose of this letter agreement (the “Amendment”) is to amend the Agreement, effective as of September 19, 2016 (the “Amendment Effective Date”), as follows: 1. The parties acknowledge and agree that, notwithstanding anything to the contrary in the Agreement, the provisions of subsection 3.y. shall not apply to any Mutant branded Products (“Mutant Products”). 2. Section 8.b.(ii) of the Agreement is deleted in its entirety and replaced with the following: (ii) deliver Products to Distributor with at least (A) sixty (60) days of shelf life remaining at the time of delivery, in the case of Mutant Products, and (B) one hundred twenty (120) days of shelf life remaining at the time of delivery, in the case of all other Products. 3. Exhibit A to the Agreement is deleted in its entirety and replaced by Exhibit A attached to this Amendment. 4. Exhibit D to the Agreement is deleted in its entirety and replaced by Exhibit D attached to this Amendment. Distributor and MEC acknowledge and agree that (a)this Amendment shall only be effective as of the Amendment Effective Date and when executed by both MEC and Distributor, (b)the Agreement, as amended by this Amendment, shall continue in full force and effect in accordance with its terms, and (c)this Amendment is limited as specified herein and shall not constitute an amendment or waiver of CCBCC OPERATIONS, LLC any other provision of the Agreement. The following Sections of the Agreement are incorporated as if fully set forth herein: 22 (Amendment), 25 (Governing Law), 26 (Arbitration), and 38 (Further Assurances). This Amendment may be executed in any number of counterparts, each of which shall be an original but all of which, when taken together shall constitute one agreement.
